HEDRICK, Judge.
The judgment in this civil action was entered on 23 June 1971. The record on appeal was docketed in this Court on 1 October 1971, which is more than ninety days from the date of the judgment appealed from. No extension of time within which to docket the appeal has been granted. The appellant has filed no brief in this Court. For failure of the appellant to comply with the Rules of Practice in the Court of Appeals, the appeal is dismissed. Rule 48.
Appeal dismissed.
Judges Brock and Vaughn concur.